Title: To James Madison from James Leander Cathcart, 15 July 1802
From: Cathcart, James Leander
To: Madison, James


					
						Dispatch No. 9
						Sir
						Leghorn July 15th. 1802
					
					I cant find words expressive of my feelings when I contemplate the national consequences 

attending the capture of the brig Franklin.  Had those pirates got her crew safe into Tripoli it would 

have reduced us nearly to the same humiliating situation that the Swedes are in.  As it is, it proves that 

we cannot evade the depredations of the most insignificant cruisers of the most insignificant Barbary 

State.  What? after the pains that had been taken to defeat the projects of the Bashaw of Tripoli aided by 

his colleagues at Tunis & Algiers (in the first instance even before we had any force in the 

mediterranean) had been attended with success even beyond our most sanguine expectations, & we 

were upon the eve of concluding a treaty upon terms which would not only have been honorable to the 

United States as a Nation, but would have establish’d a precedent worthy the imitation of other 

nations, & have founded a basis on which to establish our peace with the rest of the Barbary States in 

future, to be thus lull’d into a false security which has in a great measure blasted our most sanguine 

hopes is distressing beyond parallel.  To have our vessels captured while the squadrons of the U.S of 

America & of Sweden are lending their aid to protect our commerce implies something very unfavorable 

to our energy & undoubtedly will be construed much to our disadvantage by the heads of the Barbary 

States.  This I presume will manifest itself in the next communications we receive from Tripoli, for you 

may depend Sir that this event small as it may appear will produce an entire change of sentiment in that 

Bashaw.  Elated with this small success he will fit out all his Cruisers at different times, & nothing but 

the capture of one or two of them will place us in the same point of view that we were in before this 

misfortune happen’d.
					Mr. OBrien has acted judiciously in endeavoring to redeem the crew of the brig, that is those 

not included in the arrangement for exchange of prisoners made by Comodore Dale on the 3rd. of 

September last.  No pains or expence ought to be spared to prevent the possibility of any of our fellow 

Citizens being carried to Tripoli, but I can’t think it conducive to our interests to expend publick money 

to ransom the brig & cargo; but on the contrary it is establishing a pernicious precedent.  In the 9th. 

Article of our Treaty with Algiers it is particularly specified,  “That if any of the Barbary States at War with 

the United States of America shall capture American vessels & bring them into the Ports of the Regency 

of Algiers,” they shall not be permited to sell them but shall depart the port on procuring the requisite 

supplies of provisions.
					As the Ships of War of the United States of America as well as those of Sweden are at sea, it is 

more than probable that she may be recaptured before her arrival at Tripoli & yet exclusive 

of the brig being arm’d to Cruise against us, if she is a fast sailer, I concieve their is little difference 

between the Bashaw of Tripoli capturing our vessels & those captured by Great Britain France & Spain.  

The loss is equal to our Citizens.  Besides it is attended with this consequence, it will be apparently 

lessening the risque of navigating those seas by assuring our fellow Citizens that govt. will redeem 

both them & their property when captured as well as serve to prevent the Algerines from performing 

their engagements with us.  As for any security the master may give, in the first place it can’t be lawful 

unless the property is his own.  In the next it would cost the United States too much time trouble & 

expense to enter a suit against the underwriters.  Perhaps it would likewise be impolitic in the present 

crisis.
					On the 10th. inst. Mr. Appleton & myself endeavor’d to dissuade the Masters of vessels now in 

port from sailing until some of our Frigates or those of Sweden arrives to take them under convoy, but 

without effect, they seem at present as they ever have seem’d, intent upon gain only, without properly 

appreciating the risque.  They have ever been duly forewarn’d of their danger when any existed.  If 

afterwards they chose to precipitate themselves & crews to destruction regardless of their liberty & the 

national consequences of their capture; I hope they will do the Agents of the United States the Justice at 

least to own that we have been indefatigable in giving them timely information in order to prevent them 

from rushing inconsiderately upon ruin & what is worse, Slavery.  I have the honor to subscribe myself 

with respectful esteem Sir Yr. most Obnt. Hble Servt.
					
						James Lear. Cathcart
					
					
						PS. Their is a report circulated that Comodore Morris is arrived at Gibraltar but I have had no official 

information of that event.
						In my last communications I requested a credit upon the house of Dupony Brothers of this City, or if 

more convenient and upon Messrs. Degen Purviance & Co. to advance me what cash I may want for my 

necessities & to reimburse themselves by drawing for the amount upon our Navy Agents at London.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
